DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 17-20 in the reply filed on 10/15/2021 is acknowledged.  Claims 10-16 are withdrawn.
Claim Objections
Claim 17 is objected to because of the following informalities:  at the beginning of line 3 of claim 17 “means holding” should be “means for holding”.  Appropriate correction is required.
Claim 13 though withdrawn is objected to because of the following informalities:  Claim 13 is labeled as original, however it should labeled as withdrawn.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such limitations are “Means [for] holding”, “means for heating”, and “means for depositing” in claims 17-20.
The means for holding is the disclosed reservoir.
The means for heating includes heating coils, IR heaters, Peltier elements, and equivalents thereof, per paragraph 0023 of the PGPub.
The means for depositing is seen as including the structures disclosed in the figures, and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The heating mechanism is interpreted as previously discussed.  The actuation mechanism is interpreted as an actuator or motor, per paragraph 0043 of the PGPub.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claims 1, 3, 17, and 19 are seen as vague and indefinite since it is unclear whether or not the “building platform” is required by the claims.  It is written in the passive voice and is not an explicit structure of the apparatus of claims 1, 3, 17, and 19.  
Claims 1 and 17 are seen as vague and indefinite since it is unclear whether or not the “building material supply” is required by the claims.  It is written in the passive voice and is not an explicit structure of the apparatus of claims 1 and 17.  Support for this argument is the fact that claim 9 lists the “building material supply” as now being a required structure. So if the “building material supply” is not actually there, then what is the purported purpose of claiming the relative reservoir volume, this also makes claim 1 vague and indefinite.  
Claims 2, 3, 18, and 19 are seen as vague and indefinite since it is unclear whether or not the “recoating mechanism” is required by the claims.  It is written in the passive voice and is not an explicit structure of the apparatus of claims 2, 3, 18, or 19.  
Claim 6 recites the limitation "a door or slot of the container".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 never states the container has a door or slot. 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 is directed to a preheating system.  However, claim 9 adds three parts that are directed to the three dimensional printer not the preheater.  Thus claim 9 does not further limit the preheating system of claim 1.  This is analogous to a claim directed to a pneumatic tire for a passenger car, and then a dependent claim further adding an internal combustion engine.  The engine does not further limit the car.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang et al (U.S. PGPub 2013/0186514; herein Zhuang, already of record).  Regarding clam 1:
A container (the container of Zhuang is seen to encompass the receptacle 23, the opening 230, the rotation shaft 231, the rotation driver 22, the belt 222, the motor 220, the pulleys 221, the slide block 213, and the connecting plate 215 as seen e.g. Figures 3-5) comprising:
A reservoir configured to hold a portion of a building material held by a building material supply of the additive manufacturing device, the reservoir having a volume less than a volume of the building material supply (As seen in Figure 3 the receptacle 23 has a reservoir volume, and the volume of which is smaller than the supply.  The supply is seen as including the materials added to the printer, i.e. the consumables from a supply chain, which would have basically an infinite volume compared to the volume of receptacle 23)
A heating mechanism coupled to the reservoir for heating the portion of the building material (Figure 6, heating elements 232 heat the material in receptacle 23)
An actuation mechanism configured to deposit building material from the reservoir to at least one of a first side and a second side of a building platform of the additive manufacturing device (the rotation shaft 231, the rotation driver 22, the belt 222, the motor 220, and the pulleys 221 are seen as the actuation mechanism of Zhuang)
Regarding claim 2, Zhuang teaches:
Wherein the actuation mechanism is further configured to cause the container to deposit building material on either side of a recoating mechanism of the additive manufacturing device (Figure 8F shows the receptacle 23 depositing material to one side of the receptacle.  As seen in Figures 8G-8I, the bottom of the receptacle 23 is the recoating mechanism)
Regarding claim 3, Zhuang teaches:
Wherein the container is configured to be coupled to the recoating mechanism and move along with the recoating mechanism between the first side and the second side of the building platform (As seen in Figures 8G-8I, the bottom of the receptacle 23 is the recoating mechanism, thus they are coupled and move as claimed)
Regarding claim 4, Zhuang teaches:
Wherein the heating mechanism is configured to heat the portion of the building material while the recoating mechanism moves form the first side to the second side (As previously discussed the heating elements 232 heat the material in the receptacle 23.  Zhuang does not explicitly state that heating occurs as the receptacle 23 moves, however since the receptacle 23 contains the heating elements 232 there would be residual heat in the material of the receptacle to heat the material during any subsequent movement)
Regarding claim 5, Zhuang teaches:
Wherein the reservoir is positioned at one end of the container, and wherein the actuation mechanism is configured to tip the container along an axle at another end of the container to deposit the building material (Figures 3-5, the reservoir of receptacle 23 
Regarding claim 9, Zhuang teaches:
Further comprising the building material supply (Feeder 20 with containers 200, plus the supply chain as previously discussed), a scanning device (light source 23), and a recoater mechanism (the bottom of receptacle 23 as previously discussed)
Regarding claim 17:
See remarks regarding claim 1.
Regarding claim 18:
See remarks regarding claim 2.
Regarding claim 19:
See remarks regarding claim 3.
Regarding claim 20:
See remarks regarding claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cuyt et al (U.S. PGPub 2018/0345541; herein Cuyt), in view of 
A container (hopper 1) comprising:
A reservoir configured to hold a portion of a building material held by a building material supply of the additive manufacturing device, the reservoir having a volume less than a volume of the building material supply (As seen in Figures 1-5 the hopper 1 has a reservoir volume, and the volume of which is smaller than the supply.  The supply is seen as including the materials added to the printer, i.e. the consumables from a supply chain, which would have basically an infinite volume compared to the volume of the hopper 1)
An actuation mechanism configured to deposit building material from the reservoir to at least one of a first side and a second side of a building platform of the additive manufacturing device (dosing valve 8 moves to one side or the other to open the dosing opening 6, Figures 1-5 and paragraph 0032.  Thus there is some form of actuator moving dosing valve 8)
Cuyt does not disclose:
A heating mechanism coupled to the reservoir for heating the portion of the building material
In the same field of endeavor Seibert teaches a hopper with a cooling/heating device (paragraph 0036)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the heater of Seibert in the hopper of Cuyt since it allows for temperature control of the powder (Seibert: paragraph 0036)
Regarding claim 2, Cuyt teaches:
Wherein the actuation mechanism is further configured to cause the container to deposit building material on either side of a recoating mechanism of the additive manufacturing device (As seen in Figures 4-5, the dosing valve 8 moves to one side or the other to allow material to deposit on either side of roller 26)
Regarding claim 6, Cuyt teaches:
Wherein the actuation mechanism is configured to selectively open one of a door or a slot of the container to deposit the building material (As previously discussed the valve 8 opens the opening 6)
Regarding claim 7, Cuyt teaches:
Wherein the actuation mechanism is configured to deposit building material from the reservoir to both the first side and the second side (As seen in Figures 4-6, the valve 8 deposits the material to either side.  In Figures 4 and 5, the material is deposited on the left side to one side of the build surface, and the powder dispenser 2 moves in the direction of arrow 17.  In Figure 6, the valve deposits powder to the right, which lands in second compartment 23, which then gets deposited on the other side of the build surface, and then the powder dispenser 2 moves in the opposite direction of arrow 18)
Regarding claim 8:
See remarks regarding claim 1 and the teachings of Seibert.
Regarding claim 9, Cuyt teaches:
Further comprising the building material supply (the supply chain as previously discussed), a scanning device (paragraph 0068, the hopper of Cuyt can be used in the 
Regarding claim 17:
See remarks regarding claim 1.
Regarding claim 18:
See remarks regarding claim 2.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang, in view of Seibert.  Regarding claim 8, Zhuang is silent to:
Wherein the container further comprises a cooling mechanism coupled to the reservoir
In the same field of endeavor Seibert teaches a hopper with a cooling/heating device (paragraph 0036)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the cooling device of Seibert since it allows for temperature control of the powder (Seibert: paragraph 0036)
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743